DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 16, 2020 has been entered. Claims 1-22 are pending in the application, claims 9, 12-22 are withdrawn has being directed to a non-elected invention or species. Claim 11 has been amended to depend from elected claim 10 and is thus rejoined to the examined claims. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 3, 2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek (US 2018/0154086) in view of Meiring (WO 2012/046199) and further in view of Wolf (US 5809997).
Regarding claim 1, Toporek discloses an apparatus (1, Fig 1), comprising: a pen body (10, Fig 1) of a drug injection pen including a dosage injection mechanism that produces a rotational motion when the drug injection pen dispenses a fluid (Para 0070; Para 0108, lines 14-18); a button housing (23 and 24, Fig 6) with at least part of a dosage measurement system (51, 53, 54, 242, 243, 244, Fig 6) disposed within the button housing (See Fig 6), wherein at least part of the dosage measurement system is coupled to receive the rotational motion from the dosage injection mechanism (Para 0070; Para 0108, lines 17-31), the dosage measurement system including: one or more sensors (51, Fig 6) positioned to output a signal in response to the rotational motion when the drug injection pen dispenses the fluid (Para 0108, lines 17-31); and a controller (electronics of the PCB 242, Para 0108) coupled to the one or more sensors to receive the signal (Para 0108); and a drug delivery control wheel (11, Fig 6) of the drug injection pen disposed between the pen body of the drug injection pen and the at least part of the dosage measurement system disposed in the button housing (See Fig 6).Toporek does not explicitly teach the one or more sensors configured to measure flexing of the circuit board responsive to the rotational motion. Meiring teaches a drug injection pen (10, Fig 1) comprising a dosage measurement system (42, 44, and 46, Fig 7), wherein at least part of the dosage measurement system is coupled to receive the rotational motion from a dosage injection mechanism (Page 7, lines 15-31), the one or more sensors configured to measure flexing (“strain gauge measurement”, Page 8, line 12) responsive to the rotational motion and to output a signal in response to the rotational motion when the drug injection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Toporek to instead be a dosage measurement system comprising the strain sensor 66, flexible component 48 and 50, and the gear teeth 42 and 44 as taught by Meiring in order to have a more cost effective dosage measurement system (Page 2, lines 5-8).
The modified invention of Toporek and Meiring disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the one or more sensors configured to measure flexing of the circuit board. Wolf teaches one or more strain sensors (1620, Fig 17b) disposed on a flexible component (1555, Fig 17a) to measure a strain in the flexible component (Col 19, lines 4-21) and a circuit board (1540, Fig 17a) including the flexible component (See Fig 17a), wherein the one or more strain sensors are positioned on the circuit board to measure the strain in the circuit board (Col 19, lines 4-21). Modifying the circuit board and flexible component disclosed by Toporek and Meiring to have the flexible component and strain sensors included on the circuit board as taught by Wolf would result in the one or more strain sensors being positioned on the circuit board to measure the strain or flexing of the circuit board (Col 19, lines 4-21 -Wolf) when the circuit board rotates relative to the toothed gear, and teeth on the toothed gear impart strain in the circuit board (Page 8, lines 16-19 -Meiring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board disclosed by Toporek and Meiring to have the flexible 
Regarding claim 2, the modified invention of Toporek, Meiring, and Wolf discloses the dosage measurement system (51, 53, 54, 242, 243, 244, Fig 6 -Toporek as modified by Meiring and Wolf to have strain sensors, a flexible component, and gear teeth; the strain sensors and flexible component being integrated into the circuit board) irremovably clips into a proximal end, opposite a dispensing end, of the drug injection pen (See Fig 6; Para 0020, lines 4-8 -Toporek).
Regarding claim 3, the modified invention of Toporek, Meiring, and Wolf discloses the button housing (23 and 24, Fig 6 -Toporek) is positioned to press down on a clutch in the dosage injection mechanism to initiate dispensing the 2fluid (Para 0108, lines 11-17 -Toporek), and wherein the button housing rotates around a longitudinal axis of the drug injection pen when the drug injection pen dispenses the fluid (Para 0108 -Toporek).
Regarding claim 4, the modified invention of Toporek, Meiring, and Wolf discloses the dosage measurement system (51, 53, 54, 242, 243, 244, Fig 6 -Toporek as modified by Meiring and Wolf to have strain sensors, a flexible component, and gear teeth; the strain sensors and flexible component being integrated into the circuit board) further comprises: one or more strain sensors (“strain gauge measurement”, Page 8, line 12 -Meiring) included in the one or more sensors and disposed on a flexible component (48 and 50, Fig 7 –Meiring) of the circuit board (242, Fig 6 –Toporek as modified by Wolf to have the strain sensors and flexible component integrated into the circuit board) to measure a strain in the flexible component when the drug injection pen dispenses the fluid (Page 8, lines 16-19 –Meiring).
Regarding claim 5 the modified invention of Toporek, Meiring, and Wolf discloses a toothed gear, wherein the one or more strain sensors (“strain gauge measurement”, Page 8, line 12 -Meiring) are positioned on the circuit board (242, Fig 6 –Toporek as modified by Meiring and Wolf to have strain sensors and flexible component integrated into the circuit board) to measure the strain in the circuit 
Regarding claim 6, The modified invention of Toporek, Meiring, and Wolf disclose the circuit board (242, Fig 6 –Toporek modified by Wolf to have the strain sensors and flexible component integrated into the circuit board), the button housing (23 and 24, Fig 6 –Toporek; in the modified invention, portion 24 would rotate in relation to the gear teeth within portion 23), and the drug delivery control wheel (11, Fig 6 -Toporek) all rotate relative to the toothed gear (42 and 44, Fig 5 -Meiring) when the drug injection pen dispenses a fluid (Para 0101 –Toporek).
Regarding claim 7, the modified invention of Toporek, Meiring, and Wolf discloses the flexible component (48 and 50, Fig 7 –Meiring as modified by Wolf to be integrated into the circuit board) comprises one or more protrusions (see protrusion 1555 protruding from circuit board 1540, Fig 17a –Wolf) of the circuit board, wherein the one or more strain sensors (“strain gauge measurement”, Page 8, line 12 –Meiring as modified by Wolf to be integrated into the circuit board) are disposed at a base of the one or more protrusions from the circuit board (See strain sensor 1620 at base of protrusion 1555, Fig 17a -Wolf), wherein the one or more protrusions flex in response to the toothed gear rotating, wherein the one or more strain sensors are configured to measure the strain in the one or more protrusions (Page 8, lines 16-19 –Meiring), and wherein the one or more strain sensors are disposed on a side of the circuit board opposite the toothed gear (The modified dosage measurement system of Toporek, Meiring, and Wolf would have the protrusions 48 and 50 (Meiring) and strain sensors disposed on the circuit board as taught by Wolf. Based on the arrangement described in Wolf, the circuit board would be parallel to the longitudinal axis of the dosage measurement system. Therefore, the strain sensors (and protrusions) on one side of the circuit board would be on a side opposite a portion of the toothed gear 42 and 44 (Meiring). Additionally, the strain sensors (and protrusions) on the other side of the circuit board would be on a side opposite another portion of the toothed gear 42 and 44).

Regarding claim 11, the modified invention of Toporek, Meiring, and Wolf discloses the one or more protrusions (48 and 50, Fig 7 –Meiring as modified by Wolf to be integrated into the circuit board) that extend from the circuit board (242, Fig 6 –Toporek as modified by Meiring and Wolf to have strain sensors and flexible component integrated into the circuit board) partially encircle a main portion of the circuit board (since the protrusions 48 and 50 encircle the dosage measurement system 46 in Meiring and the circuit board is housed in 46, then the protrusions would encircle the circuit board), and wherein the one or more sensors (“strain gauge measurement”, Page 8, line 12 –Meiring as modified by Wolf to be integrated into the circuit board) are disposed proximate to a base of the one or more protrusions to measure a strain in the one or more protrusions (See strain sensor 1620 at base of protrusion 1555, Fig 17a; Col 19, lines 4-21 –Wolf).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toporek (US 2018/0154086) in view of Meiring (WO 2012/046199) and Wolf (US 5809997) and further in view of Strowe (US 6277099).
Regarding claim 8, the modified invention of Toporek, Meiring, and Wolf discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the strain sensors include at least one of a capacitive strain sensor, a piezoelectric strain sensor, or a resistive .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the current rejection that utilizes Wolf in combination with Toporek and Meiring to teach the flexing of the circuit board.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783